DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Replace claims 11 and 12 with the following:

11.  (Currently Amended) An implantation method comprising:
	acquiring a data set including a plurality of measurement values indicating a beam current of an ion beam generated based on an implantation recipe from a plurality of measurement devices that measure the ion beam; [[and]]
	building a model representing a correlation between the plurality of measurement values from a plurality of the data sets acquired during a plurality of implantation processes based on the implantation recipe, and 
performing ion implantation based on the model, wherein
the building of the model comprises specifying a function representing the correlation between the plurality of measurement value of the plurality of the data sets, [[and ]]defining a of a graph of a function as a reference region, and setting [[as ]]a threshold value based on the reference region. 

12. (Currently Amended) An ion implanter comprising:
a beam generation device that generates an ion beam, based on an implantation recipe;
a plurality of measurement devices that measure a beam current of the ion beam; and
a control device that acquires a data set including a plurality of measurement values measured by the plurality of measurement devices, and evaluates measurement validity of the beam current of the ion beam by using a model representing a correlation between the plurality of measurement values, wherein
the model comprises a function representing the correlation between the plurality of measurement values, anda region of a graph of a function defined as a reference region, and a threshold value based on the region for evaluating the measurement validity, 
the control device evaluates the measurement validity by using the reference region.

Authorization for this examiner’s amendment was given in an interview with Arimi Yamada on 15 July 2022.

Allowable Subject Matter
Claims 1, 3-8 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 3-8, 10 and 13 the prior art does not disclose or make obvious an ion implantation system which evaluates measurement validity of a beam current of an ion beam by using a model representing a correlation between a plurality of measurement values from a plurality of devices, wherein the model is built from a plurality of data sets acquired during a plurality of implantation processes.
Regarding claims 11 and 12, the prior art does not disclose or make obvious an ion implantation system which builds a model representing a correlation between measurement values from a plurality of data sets, wherein building the model comprises specifying a threshold based on a reference region of a function in order to determine a measurement validity.
Wilson (US 20210175048 A1) teaches generating a model during a calibration process, and Liao (20200251360 A1) teaches generating a model but not using it to determine the measurement validity of sensor data.  (The data used to generate the model of Wilson is not acquired during an implantation process with different recipes but during a calibration process that requires the implantation substrate to be absent, and the model of Liao is not used to determine a measurement validity of sensor data).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881